Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 6/4/2021.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recited a system with a coverage scenario module, a sampling module, a confidence score module – however the modules of the system can reasonably be interpret as being entirely computer software/program code. Computer program is not one of the four categories of patent eligible subject matter. 
Applicant should amend the system of claims 17-20 to include computer hardware (i.e. processor and memory) in order to direct the claims to direct the claims toward the four categories of patent eligible subject matter.



Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

6.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-16, the closest prior art of record Zhang et al. (U.S. Pat. 
No. 10,853,550 B1) discloses: A method/non-transitory computer readable medium 
for evaluating sampling sizes for circuit simulation (See Figure 9, i.e. 904 – 
sampling selection & 906 – Monte Carlo simulation) , the method comprising: 
generating a plurality of coverage scenarios based on a defect universe (See 
Figure 9, i.e. 906 perform multiple simulations); determining a coverage amount for 
each of the plurality of coverage scenarios (See Figure 9, i.e. 908 – failure rate and 
confidence interval).
	The prior art does not teach: associating the plurality of coverage scenarios with 
a plurality of bins based on the coverage amount for each of the plurality of coverage 
scenarios; sampling, with a first sampling size, each of the coverage scenarios to 
determine first sampled coverage scenarios; determining an error value for each of the 
plurality of coverage scenarios based on the coverage amount of each of the plurality 
of coverage scenarios and a coverage amount of a respective one of the first sampled 
coverage scenarios; generating, with a processor and for the first sampling size, a 

the plurality of coverage scenarios; and outputting the confidence score for each of the 
plurality of bins, as recited in independent claim 1 and 9, wherein claims 2-8 depend 
directly and/or indirectly on independent claim 1 and wherein claims 10-16 depend 
directly and/or indirectly on independent claim 9.

With respect to claims 17-20, the closest prior art of record Zhang et al. (U.S. 
Pat. No. 10,853,550 B1) discloses: A system for simulating sampling sizes for 
circuit simulation, the system  (See Figure 9, i.e. 904 – sampling selection & 906 – 
Monte Carlo simulation) comprising: a coverage scenario module configured to: 
generate a plurality of coverage scenarios based on a defect universe (See 
Figure 9, i.e. 906 perform multiple simulations); determine a coverage 
amount for each of the plurality of coverage scenarios (See Figure 9,i.e. 908 – 
failure rate and confidence interval).
The prior art does not teach: associate the plurality of coverage scenarios with a 
plurality of bins based on the coverage amount for each of the plurality of coverage 
scenarios; a sampling module configured to sample, with a first sampling size, each of 
the coverage scenarios to determine first sampled coverage scenarios; and a 
confidence score module configured to: determine an error for each of the plurality of 
coverage scenarios based on the coverage amount of each of the plurality of coverage 
scenarios and a coverage amount of a respective one of first the sampled coverage 
scenarios; generate, for the first sampling size, a confidence score for each of the 
plurality of bins based on the error for each of the plurality of coverage scenarios; and 

claim 17, wherein claims 18-20 depend directly and/or indirectly from.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/NHA T NGUYEN/Primary Examiner, Art Unit 2851